ROBERTS, Justice.
The State appeals pursuant to 15 M.R.S.A. § 2115-A(1) (1980) from an order entered in the District Court (Augusta, Anderson, J.) suppressing evidence that Charlene Cloutier operated a motor vehicle while under the influence of intoxicating liquor (OUI) and after a license suspension (OAS). The State contends that the court erred in determining that evidence obtained from the second of two arrests of Cloutier was tainted by a prior illegal stop. We affirm the suppression order.
The undisputed evidence at the suppression hearing may be summarized as follows. At approximately 1:30 AM. on September 4, 1994, Officer John Christopher Read of the Augusta Police Department stopped Cloutier, who was driving a pickup truck, because he suspected that she was the cause of a disturbance complaint to which he was responding. After speaking with Cloutier, Officer Read suspected that she was intoxicated. Accordingly, he conducted field sobriety tests, which Cloutier failed. The officer then arrested her for OUI.
At the police station an intoxilyzer test revealed that Cloutier had a blood-alcohol level of .13, and a report from the Bureau of *1041Motor Vehicles indicated that her license had been suspended. Cloutier subsequently was bailed at approximately 2:40 A.M., and she asked Officer Read how she could move her truck, which had been left at the side of the road where she was arrested. Officer Read told her that “she would have to wait till the morning to get a licensed sober operator to move it.”
After Cloutier left the police station, Officer Read drove to a location from which he could observe her vehicle. He testified that he did so “[b]ecause it’s been my experience that a lot of people that are arrested for OUI, after bailing out, if their vehicle is still available, again drive after being told not to.” At approximately 2:50 A.M., Officer Read saw three women get into Cloutier’s truck and drive it, without its headlights on, sixty feet to a nearby parking lot. After approaching the truck in his patrol car, Officer Read reminded Cloutier that he had told her not to drive, to which she responded, “I just wanted to pull [the truck] over there.” Without conducting any field sobriety tests or making any observations of intoxication, Officer Read arrested Cloutier, took her to the police station, and once again conducted a blood-alcohol test.
The State filed four complaints in the District Court, two charging Cloutier for OUI and OAS arising from the first arrest and two for OUI and OAS arising from the second arrest. After a hearing on Cloutier’s motion to suppress, the court concluded that Officer Read’s stop of Cloutier prior to her first arrest was not based on a reasonable articulable suspicion that she was engaged in criminal conduct. Consequently, the court ordered the suppression of all evidence obtained as a result of the illegal stop, including the evidence obtained after Cloutier’s second arrest.
On appeal, the State conceded that Officer Read lacked sufficient articulable suspicion to stop Cloutier, and it dismissed the charges arising from the first arrest. Accordingly, the State does not challenge the trial court’s suppression of evidence obtained from Officer Read’s stop and first arrest of Cloutier. The State nonetheless contends that the trial court erred by suppressing evidence obtained as a result of Cloutier’s second arrest because (1) the exclusionary rule does not apply to crimes committed subsequent to a prior illegal search or seizure or (2) if the exclusionary rule does apply to subsequent crimes, it should not apply to the evidence at issue because Cloutier’s second arrest was sufficiently attenuated from the illegal stop that it does not constitute a “fruit” of that prior illegality.
The contentions raised by the State are based on a flawed analysis of the facts. The State’s primary and alternative arguments both focus on whether evidence arising from Cloutier’s second arrest should be suppressed as a result of her prior illegal stop. In asserting these arguments, the State fails to recognize the lack of sufficient probable cause to support Cloutier’s second arrest.
On the record before us, it is clear that probable cause for Officer Read’s second arrest was based solely on evidence obtained as a result of the prior illegal stop. Officer Read did not conduct additional field sobriety tests or make other observations of criminal conduct on which to base probable cause for Cloutier’s second arrest. Rather, he immediately arrested Cloutier based on information illegally obtained. Illegally obtained evidence cannot form the basis of probable cause for a search or seizure. See Murray v. United States, 487 U.S. 538, 540, 108 S.Ct. 2529, 2534, 101 L.Ed.2d 472 (1988); Alderman v. United States, 394 U.S. 165, 177, 89 S.Ct. 961, 968, 22 L.Ed.2d 176, reh’g denied sub nom., Ivanov v. United States, 394 U.S. 939, 89 S.Ct. 1177, 22 L.Ed.2d 475 (1969); State v. Storer, 583 A.2d 1016, 1019 (Me.1990); State v. Crider, 341 A.2d 1, 7 (Me.1975). See also Silverthome Lumber Co. v. United States, 251 U.S. 385, 392, 40 S.Ct. 182, 183, 64 L.Ed. 319 (1920) (“The essence of a provision forbidding the acquisition of evidence in a certain way is that not merely evidence so acquired shall not be used before the Court but that it shall not be used at all.”).
Prior to oral argument in this case, we solicited comments from the parties concerning the effect of State v. Ann Marie C, 407 A.2d 715 (Me.1979), on the issue before *1042us. The State responded that our decision in that ease requires us to vacate the suppression order in this case. We disagree. In Ann Marie C., we concluded that the arresting officers had established probable cause to arrest the defendant on the basis of (1) a confession obtained from a prior illegal arrest of defendant and (2) other legally obtained evidence. Unfortunately the cases on which we relied do not support that conclusion. In United States v. Ceccolini, 435 U.S. 268, 98 S.Ct. 1054, 55 L.Ed.2d 268 (1978), the Supreme Court decided that testimony of an employee in her boss’s perjury prosecution did not have to be excluded because she was interviewed following a tip from a police officer who illegally learned of her knowledge of the defendant’s gambling activity. The Court found the degree of attenuation sufficient to dissipate the connection between the illegal search and the witness testimony. Even less supportive is the decision in Michigan v. Tucker, 417 U.S. 433, 94 S.Ct. 2357, 41 L.Ed.2d 182 (1974), in which the issue was the application of the prophylactic standard of Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), to the testimony of a trial witness discovered through an interrogation of the defendant that violated the Miranda standard. The Supreme Court concluded that although Miranda required the exclusion of the defendant’s statement, the exclusion of the witness’s testimony was not required. Tucker, however, did not involve a Fourth Amendment violation. Moreover, we have not found any other federal case to support our reasoning in Ann Marie C. To the extent that Ann Marie C. supports the use of evidence obtained in violation of the Fourth Amendment to establish probable cause for an arrest, it is expressly overruled.
The trial court properly suppressed the evidence arising from Cloutier’s second illegal arrest.
The entry is:
Suppression order affirmed.
WATHEN, C.J., and GLASSMAN, and RUDMAN, JJ., concurring. '